Cite as 2017 Ark. App. 158

                 ARKANSAS COURT OF APPEALS
                                        DIVISION III
                                       No. CR-16-826

                                                  Opinion Delivered         March 8, 2017

ARONDE KEYWON THOMPSON                            APPEAL FROM THE PULASKI
                 APPELLANT                        COUNTY CIRCUIT COURT,
                                                  FIFTH DIVISION
V.                                                [NO. 60CR-14-910]

STATE OF ARKANSAS                                 HONORABLE WENDELL GRIFFEN,
                               APPELLEE           JUDGE


                                                  REVERSED AND REMANDED FOR
                                                  SENTENCING CONSISTENT WITH
                                                  THIS OPINION



                           WAYMOND M. BROWN, Judge


       Appellant Aronde Thompson appeals from the Pulaski County Circuit Court’s

revocation of his probation for two convictions for which he was sentenced to twelve months

in the county jail and thirty days in the county jail, respectively. The thirty-day sentence was

to run concurrently to the twelve-month sentence. On appeal, he argues that the trial court

erred by sentencing him to twelve months’ imprisonment and not giving him credit for jail

time previously ordered. He also argues that the trial court erred by sentencing him to thirty

days in jail after it had lost jurisdiction to do so. We reverse and remand.

       Appellant pled no contest to third-degree domestic battering, a Class A misdemeanor,

and fleeing, a Class C misdemeanor, on or around July 17, 2015. He was placed on twelve
                                   Cite as 2017 Ark. App. 158

months’ probation for the battery charge, and he was also ordered to serve twenty days in jail

on both charges, to run concurrently to each other.1 As a condition of his probation,

appellant was ordered to complete a domestic violence program and provide proof of

completion. He was also prohibited from violating any law punishable by imprisonment.

The State filed a petition for revocation on January 11, 2016, alleging that appellant had

violated the terms and conditions of his probation by committing a new offense, third-degree

domestic battering. The State amended the petition on April 1, 2016, to include the

allegation that appellant had failed to attend and complete domestic-violence classes.

        A plea hearing took place on April 4, 2016, and a plea statement for the revocation

petition was filed that same day. The sentencing hearing took place on May 5, 2016. At the

conclusion of the hearing, the trial court accepted the presentence recommendation and

sentenced appellant accordingly. This appeal followed.

       Appellant’s first point on appeal is that the trial court erred when it failed to give him

twenty days’ jail credit. According to appellant, this failure resulted in the court sentencing

him “in excess of the 365 days for which an ‘A’ misdemeanor is limited,” resulting in his

sentence being illegal. We agree that appellant’s sentence was illegal. An illegal sentence is

one that the trial court lacked the authority to impose.2 Appellant originally pled no contest

to a Class A misdemeanor, which carries a possible sentence of no more than twelve months’



        1
       The court gave him twenty-eight days’ jail credit and found that his jail sentence had
been executed in full.
        2
        Richie v. State, 2009 Ark. 602, 357 S.W.3d 909.

                                               2
                                    Cite as 2017 Ark. App. 158

imprisonment.3 However, appellant was sentenced to both twenty days in jail and twelve

months’ probation in contravention of our statute, which states that “the court shall not

sentence a defendant to imprisonment and place him or her on probation, except as authorized

by Arkansas Code Annotated section 5-4-304.”4 Section 5-4-304(a) allows a court to order

a defendant to serve a period of confinement as an additional condition of probation.

However, the original sentencing order in this case does not show that the twenty days’

confinement was a condition of appellant’s probation. Because appellant’s original sentence

was illegal on its face, we reverse and remand for the court to enter a corrected sentencing

order consistent with our statute.5

       For his second point on appeal, appellant contends that the trial court was without

jurisdiction to sentence him to thirty days in the county jail for the Class C misdemeanor.

According to appellant, this resulted in an illegal sentence because the court had lost

jurisdiction to sentence him to additional jail time for the fleeing charge. The State contends

that this issue is moot. As a general rule, the appellate courts of this state will not review issues

that are moot.6 A case becomes moot when any judgment rendered would have no practical


        3
         Ark. Code Ann. § 5-4-401 (Repl. 2013).
        4
         Ark. Code Ann. § 5-4-104(e)(2)(B) (Repl. 2013).
        5
        Even if the original sentence was not illegal on its face, we would still reverse and
remand it for correction because the trial court failed to give appellant credit for the days he
was ordered to serve in the original order. Any sentence of imprisonment, when it is
combined with any previous imprisonment imposed for the same offense, shall not exceed the
limits of time authorized by the statute. See Ark. Code Ann. § 16-93-308(g)(1)(B) (Repl.
2016).
        6
         Donaldson v. State, 2009 Ark. App. 119, 302 S.W.3d 622.

                                                 3
                                   Cite as 2017 Ark. App. 158

legal effect upon a then-existing controversy.7 However, our supreme court recently held that

the mootness doctrine does not bar a direct appeal from a misdemeanor conviction even when

the appellant had already served his sentence.8 Thus, we disagree with the State that this issue

is moot. The maximum sentence for a Class C misdemeanor is thirty days.9 Based on the

original sentencing order, appellant was sentenced to twenty days in jail, but he was not placed

on any additional probation for that charge. Therefore, when the court revoked appellant’s

probation, there was no probation to revoke. Accordingly, the court was without jurisdiction

to sentence appellant to thirty days in jail. Thus, we reverse the trial court on this point.

       Reversed and remanded for sentencing consistent with this opinion.

       HARRISON and HIXSON, JJ., agree.

      William R. Simpson, Jr., Public Defender, and Mac Carder, Deputy Public Defender,
by: Margaret Egan, Deputy Public Defender, for appellant.

       Leslie Rutledge, Att’y Gen., by: Rachel Kemp, Ass’t Att’y Gen., for appellee.




        7
         Id.
        8
         See Thompson v. State, 2016 Ark. 383, 503 S.W.3d 62.
        9
         Ark. Code Ann. § 5-4-401.

                                               4